AMENDMENT AGREEMENT

THIS AGREEMENT is dated for reference as of June 21, 2006.

BETWEEN:

GLOBAL INNOVATIVE SYSTEMS INC., a Nevada corporation, with an office at 16/F
Hang Seng Mongkok Building, 677 Nathan Road, Mongkok, Kowloon, Hong Kong

 

(the “Purchaser”)

AND:

AENEAS PORTFOLIO COMPANY, LP, a Cayman Islands partnership, with an office at
Walker House, Mary Street, Georgetown, Grand Cayman, Cayman Islands, British
West Indies

(the “Seller”)

WHEREAS:

A.           The parties hereto entered into a Purchase Agreement dated March
29, 2006 (the “Purchase Agreement”) whereby, in consideration for the sale by
the Seller to the Purchaser of 63 common shares of Beijing Illumination (Hong
Kong) Limited, the Purchaser agreed to issue 1,250,000 common shares to the
Seller;

B.            Section 3.3 of the Purchase Agreement states that the Purchase
Agreement may be amended by and only by an instrument executed and delivered by
each party;

C.            The parties hereto wish to enter into this Agreement to amend the
terms of the Purchase Agreement to reflect that which was originally intended by
the parties to the Purchase Agreement; and

D.           Capitalized terms that are undefined in this Agreement shall have
the respective meanings as set out and defined in the Purchase Agreement.

1.

Amendment to Introductory Clause

1.1          The reference to “Global Innovative Systems Inc., a Cayman Islands
Company having an address at 16/F Hang Seng Mongkok Building, 677 Nathan Road,
Mongkok, Kowloon, Hong Kong (the “Purchaser”)” on the first page of the Purchase
Agreement is hereby amended by deleting the reference in its entirety and by
substituting the following, “Global Innovative Systems Inc., a Nevada
corporation having an address at 16/F Hang Seng Mongkok Building, 677 Nathan
Road, Mongkok, Kowloon, Hong Kong (the “Purchaser”).”

2.

Amendment to Section 1 of the Purchase Agreement

2.1          Section 1 on the first page of the Purchase Agreement is hereby
amended by deleting section 1 in its entirety and by substituting the following,
“Effective as of the closing of the Purchase Agreement (the “Effective Date”),
the Seller agrees to sell the Shares to the Purchaser and the Purchaser agrees
to purchase from the Seller the Shares and any and all rights with respect to
the Shares. The Purchaser will

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

issue 1,250,000 shares in the capital of the Purchaser (the “Consideration
Shares”) as good and valuable consideration of which both parties acknowledge as
constituting the full and complete consideration for entering into this
Agreement. The Consideration Shares will be delivered by the Purchaser to the
Prime Brokerage account of the Seller at Deutschebank upon the Effective Date
and the Shares will be delivered by the Seller to the Purchaser at the address
set out above or as instructed by the Purchaser. The parties hereto agree that
the purchase price of the Shares, as paid in full by the issuance of the
Consideration Shares, shall be US$1,562,500.”

3.

Amendment to Section 2.2.2. of the Purchase Agreement

3.1          Section 2.2.2. on the second page of the Purchase Agreement is
hereby amended by deleting section 2.2.2. in its entirety and by substituting
the following, “The Consideration Shares will be properly issued by the
Purchaser free of any liens, encumbrances or contingent liabilities.”

4.

Amendment to Section 2.2.2. of the Purchase Agreement

4.1          Section 2.2. on the second page of the Purchase Agreement is hereby
amended by inserting the following section as section 2.2.4., immediately
following section 2.2.3. and immediately preceding section 2.3., “The Seller
acknowledges that the Consideration Shares are being issued pursuant to an
exemption from the prospectus and registration requirements of the United States
Securities Act of 1933 (the “Securities Act”). The Seller agrees to abide by all
applicable resale restrictions and hold periods imposed by all applicable
securities legislation. The share certificate representing the Consideration
Shares issued on the Effective Date will be endorsed with a legend pursuant to
the Securities Act in order to reflect the fact that the Consideration Shares
will be issued to the Seller pursuant to an exemption from the registration
requirements of the Securities Act. In order to establish the availability of
the safe harbour from the registration requirements of the Securities Act for
the issuance of the Consideration Shares, the Seller has signed the
Representation Letter, attached hereto as Schedule A.”

5.

Amendment to Section 4.7 of the Purchase Agreement

5.1          The title to section 4.7 of the Purchase Agreement is hereby
amended by deleting the title in its entirety and by substituting the following,
“Purchase Agreement.”

6.

General Terms

6.1

The Purchase Agreement and this Agreement will be read and construed as one
agreement.

6.2

The Purchase Agreement, as modified hereby, will remain in full force and
effect.

 

6.3          Unless explicitly stated otherwise, all dollar amounts referred to
in this Agreement are in lawful money of the United States.

6.4          This Agreement will be governed by and construed in accordance with
the laws of the state of New York applicable to contracts made and to be
performed therein.

6.5          The headings appearing in this Agreement have been inserted for
convenience of reference only and in no way define, limit, or enlarge the scope
or meaning of the provisions of this Agreement.

6.6          This Agreement may be executed in counterparts, both of which when
so executed will be deemed to be an original and will have the same force and
effect as an original, and such counterparts

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

together will constitute one and the same instrument. Any party may deliver an
executed counterpart signature page to this Agreement by facsimile transmission.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.

AENEAS PORTFOLIO COMPANY, LP

 

Per:

/s/ John C. Suglia                                      

 

Authorized Signatory

 

 

GLOBAL INNOVATIVE SYSTEMS INC.

 

Per:

/s/ Bondy Tan                                             

 

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

SCHEDULE A

REPRESENTATION LETTER

 


--------------------------------------------------------------------------------



 

 

PURCHASER REPRESENTATION LETTER

Global Innovative Systems Inc.

16/F Hang Seng Mongkok Building

677 Nathan Road

Mongkok, Kowloon, Hong Kong

Gentlemen:

In connection with the purchase by the undersigned ("Purchaser") of 1,250,000
ordinary shares, $0.001 par value (the "Shares"), of Global Innovative Systems
Inc., a Nevada company (the "Company"), Purchaser understands that the Shares
have not been registered with the U.S. Securities and Exchange Commission
("SEC") under the U.S. Securities Act of 1933, as amended (the "Act") in
reliance on Rule 506 of Regulation D, promulgated under the Act and that the
Company is relying upon the representations made in this letter in concluding
that Rule 506 of Regulation D applies. Capitalized terms used herein will have
the meaning ascribed to such terms in the Purchase Agreement entered into
between the Company and the Purchaser. Purchaser hereby represents as follows:

1.            Purchaser is acquiring the Shares for its own account, not as a
nominee or agent, for investment and not with a view to or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Act, except pursuant an effective registration statement under the Act,
or an exemption from registration under the Act.

2.            Purchaser has been advised that the Shares have not been
registered under the Securities Act or any other applicable securities laws and
that the securities are being offered and sold pursuant to Section 4(2) of the
Act and Rule 506 thereunder, and that the Company's reliance upon Section 4(2)
and Rule 506 is predicated in part on Purchaser representations as contained
herein.

3.            Purchaser represents to the Company that it is an "accredited
investor" as defined in Section 230.501(a) of the Securities Act.

4.            Purchaser acknowledges that the Shares have not been registered
under the Securities Act or the securities laws of any state and are being
offered, and will be sold, pursuant to applicable exemptions from such
registration for nonpublic offerings and will be issued as "restricted
securities" as defined by Rule 144 promulgated pursuant to the Securities Act.
The Shares may not be resold in the absence of an effective registration thereof
under the Securities Act and applicable state securities laws unless, in the
opinion of the Company's counsel, an applicable exemption from registration is
available. The Purchaser acknowledges and agrees that the certificate(s)
representing the Shares will bear a restrictive legend starting these
limitations on transfer.

5.            Purchaser acknowledges that an investment in the Shares is not
liquid and such securities are transferable only under limited conditions.
Purchaser acknowledges that such securities must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available. Purchaser is aware of the provisions of

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

Rule 144 promulgated under the Securities Act, which permits limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions and that such Rule is not now available and, in the future,
may not become available for resale of the Shares.

6.            Purchaser acknowledges that it is able to protect its interests in
connection with the acquisition of the Shares and can bear the economic risk of
investment in such securities without producing a material adverse change in
Purchaser's financial condition. Purchaser otherwise has such knowledge and
experience in financial or business matters that Purchaser is capable of
evaluating the merits and risks of the investment in the Common Stock.

7.            Purchaser represents that Purchaser has had the opportunity to
review the Company's reports filed with the SEC and has been given full and
complete access to the Company for the purpose of obtaining such information as
the Purchaser or its qualified representative has reasonably requested in
connection with the decision to purchaser the Shares. Purchaser represents that
such Purchaser has been afforded the opportunity to ask questions of the
officers of the Company regarding its business prospects and the Shares all as
Purchaser or Purchaser's qualified representative have found necessary to make
an informed investment decision to purchase the Shares hereunder.

Purchaser agrees to defend, indemnify and hold the Company harmless against any
liability, costs or expenses arising as a result of any dissemination of the
Shares by Purchaser in violation of the Act or applicable state securities law.

 

 

 

Very truly yours,

 

 

 

"Purchaser"

 

 

 

AENEAS PORTFOLIO COMPANY, LP

 

 

 

/s/ John C. Suglia

 

Authorized Signature

 

 

 

John C. Suglia

 

Vice President, Aeneas Capital, LLC

 

General Partner

 

Printed Name of Authorized Signatory

 

 

 

 

 

Dated: June 21, 2006

 

 

 

 

 

 

 

 